Citation Nr: 0945330	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a paralyzed diaphragm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 until August 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
a paralyzed diaphragm.

Under that Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

As part of VA's obligations under the VCAA, reasonable 
efforts must be made to assist a claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  

The Board notes that at a hearing before the undersigned in 
July 2009, the Veteran stated that he had been treated by a 
pulmonologist, Dr. M., for the preceding "two or three 
years."  At the time of his hearing, the Veteran was unsure 
as to whether evidence from treatment by Dr. M. had been 
associated with the record.  A review of the claims file 
indicates that in August 2009 a letter was sent to Dr. M. 
seeking the Veteran's treatment records.  Such records have 
been received by VA and associated with the Veteran's file.  
A copy of a January 2008 CT scan resulted in an impression of 
an elevated left hemidiaphragm "of uncertain relationship" 
to the Veteran's symptoms.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, service treatment records indicate that in 
November 1971 the Veteran was diagnosed with costochondritis 
with left 4th, 5th and 6th costosternal joints.  During a 
hospitalization, he was treated for chest pains using 
Prednizone.  Post-service records reveal diagnoses for an 
elevated left hemidiaphragm and possible diaphragmatic 
paresis.  It is the Veteran's contention, in support of which 
he has submitted a internet article, that treatment he 
received during active service caused his current disorder.  
Specifically, he argues that injections made into his chest, 
meant to treat pain, caused paralysis of his diaphragm.

With there being evidence of in-service treatment and post-
service diagnosis, an examination of the record is warranted, 
under McLendon, to determine whether it is at least as likely 
as not that the Veteran's current pulmonary disorder is 
attributable to service.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for 
examination by an appropriate medical 
professional.  The examiner is to be 
supplied the Veteran's c-file for review 
and should indicate such review in his or 
her report.  It should be determined what, 
if any, pulmonary disorders, including any 
disorder of the diaphragm, the Veteran is 
currently suffering from.  An opinion 
should then be rendered as to whether it 
is at least as likely as not that any 
current disorder is related to service, 
including whether it is related to in-
service treatment the Veteran received for 
costochondritis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


